Citation Nr: 0805656	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  07-08 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
February 1948.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2006 rating 
decision.  The Newark, New Jersey Regional Office (RO) of the 
Department of Veterans Affairs (VA) certified the case to the 
Board.  

In January 2008, the undersigned Veterans Law Judge conducted 
a hearing regarding the issues on appeal.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus were not shown in 
service or diagnosed until many years after service.

2.  The weight of competent evidence does not relate the 
veteran's currently-diagnosed bilateral hearing loss or 
tinnitus with any event or occurrence on active duty service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that his current diagnoses of bilateral 
hearing loss and tinnitus are related to his military 
service.  During the January 2008 hearing, he testified that 
his post-service desk type jobs could not have lead to these 
disorders.  He stated that he began to notice hearing loss 
and ringing in his ears about twenty years ago.  However, his 
wife stated that she noticed these disorders more than twenty 
years ago.  

The full compliment of the veteran's service medical records 
are not available for review because they were apparently 
destroyed in the fire at the National Personnel Records 
Center in 1973.  However, through a search of alternative 
sources, entrance and separation examinations and a 
Separation Qualification Record are associated with the 
claims file.  

The separation record reflects that the veteran served with 
the 64th Artillery Battalion as a messenger.  His duties 
included delivering messages between various division 
artillery headquarters, receive answers and return the same, 
by walking or driving a jeep.  There is no indication that he 
was directly exposed to artillery noise.

Next, the service separation examination report dated in 
February 1948 notes 15/15 (normal) hearing using the 
whispered voice.  There was no indication of complaints 
related to tinnitus.  Therefore, the evidence does not shown 
chronic hearing loss or tinnitus at the time of discharge 
from active duty.

Further, hearing loss was not shown for many years after 
discharge.  In an August 2002 private audiology evaluation, 
the veteran related hearing loss that began "some time ago" 
and also reported tinnitus.  Audiometric testing showed mild 
sloping to severe mid to high frequency sensorineural hearing 
loss.  However, there was no indication that hearing loss or 
tinnitus were related to military service.  

The Board places significant probative value on the multi-
year gap between discharge from active duty service (1948) 
and the first reported symptoms associated with bilateral 
hearing loss and tinnitus (2002).  The Board notes that 
during the January 2008 hearing, the veteran stated that he 
noticed a decrease in hearing about twenty years ago, which 
date the symptoms to the late 1980s, while his wife testified 
that it was before that but was unable to pin-point a time.  

Nonetheless, even assuming diminished hearing commencing in 
the 1980s, the Board finds the approximately 40-year gap too 
remote in time to support a finding of in-service onset, 
particularly given the lack of continuity of symptomatology.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that a lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim). 

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In a September 2005 private evaluation, the veteran 
reported that he was exposed to heavy artillery in the 
military but that he did not notice any deficiency in his 
hearing until about seven years previously, when he started 
gradually losing his hearing.  After a clinical assessment, 
the treating osteopathic doctor diagnosed long-term hearing 
loss.  He noted that age "certainly . . . plays a factor . . 
. while loud noise exposure while in the service can 
contribute to this phenomenon" and related that the veteran 
was applying to VA for hearing aids.  

During an October 2005 VA examination, the veteran reported a 
history of decreased hearing and tinnitus for the past ten 
years.  While hearing loss was shown, there was no opinion 
rendered regarding the etiology of hearing loss or tinnitus.

In May 2006, the private doctor reiterated that the veteran 
had a long history of hearing loss "at least for the past 15 
years" and had worn hearing aids for the past four years.  
After reviewing the veteran's records, he noted that the 
veteran had loud noise exposure while in service where he was 
firing 105-mm howitzer cannons.  He concluded that the 
bilateral hearing loss "could be due to service-related loud 
noise exposure, but there is an age-related presbycusis 
factor as well."

In May 2006, the RO requested a medical opinion, particularly 
in light of the private opinion that hearing loss and 
tinnitus could be due to presbycusis and noise exposure.  
After reviewing the claim's folder, the reviewing audiologist 
opined that the hearing loss and  tinnitus were not caused by 
military service.  

She further stated that there was no evidence showing hearing 
loss or tinnitus were incurred in or aggravated by military 
service, nor medical evidence that either of these conditions 
manifested to a compensable degree within one year following 
discharge from service.  She emphasized that the veteran 
himself related that hearing loss and tinnitus began more 
than 45 years following discharge from service.  

In considering whether there is a medical nexus, the Board 
notes that the evidence appears to be in conflict.  On one 
hand, a private doctor reported that the veteran's hearing 
loss and tinnitus were related to his age but suggested that 
there could be a component of in-service noise exposure.  On 
the other hand, a VA audiologist indicated that neither 
disorder was related to active duty.

Turning first to the private medical evidence submitted in 
support of the veteran's claim.  After a careful review, the 
Board places less probative value on the private statements.  
First, the private doctor reflected that age was a factor in 
the veteran's hearing loss but also noted that noise exposure 
"could" have also contributed.
 
Unfortunately, the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

Next, there is no evidence indicating that the treating 
doctor reviewed the veteran's claim's file.  In Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claim's file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  

Moreover, the private doctor's opinion appears to be based on 
the veteran's statements that he was in the artillery where 
he fired 105-mm howitzer cannons.  When asked at the hearing 
what he did in service, the veteran testified that he was in 
the field artillery.  However, the service separation 
document reflects that he was a messenger with a field 
artillery battalion.  There is no indication that he was 
directly responsible for firing the guns.  

Therefore, while not dispositive, the Board assigns the 
private doctor's opinion based on field artillery noise 
exposure lesser probative weight.  The Board is not obligated 
to accept medical opinions premised on the veteran's 
recitation of medical history.  See Godfrey v. Brown, 8 Vet. 
App. 113 (1995).  

However, reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (Board may not disregard a medical opinion solely on 
the rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(Board is not bound to accept uncorroborated account of 
veteran's medical history but must assess the credibility and 
weight of the evidence provided by the veteran rejecting it).  
Because the record does not reflect direct noise exposure 
from artillery, the Board finds the private opinion less 
persuasive as to the etiology of hearing loss and tinnitus.

In sum, the Board notes that a "possible" connection or one 
based on "speculation," such as the opinion provided by the 
private doctor, is too tenuous a basis on which to grant 
service connection.  The reasonable doubt doctrine requires 
that there be a "substantial" doubt and "one within the 
range of probability as distinguished from pure speculation 
or remote possibility."  38 C.F.R. § 3.102; see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); see also White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001) (holding that the treating physician rule 
used by the Social Security Administration, whereby 
additional evidentiary weight is to be given for an opinion 
of a treating physician, does not apply to the VA system).  

In contrast, the VA audiologist reviewed the veteran's entire 
claim's file before determining that the veteran's bilateral 
hearing loss and tinnitus were not related to active duty 
service.  The Board places significant probative value on 
this report as the audiologist had the claim's file for 
review prior to rendering her opinion, and discussed the 
findings in the file, including the private doctor's 
opinions.  There is no indication that she was not fully 
aware of the veteran's past medical history or that she 
misstated any facts.  For these reasons, the Board finds the 
May 2006 VA audiologist's opinion more probative. 

The Board has also considered the veteran's and his wife's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his wife are competent to report symptoms and 
their observations because this requires only personal 
knowledge, not medical expertise, as it comes to them through 
their senses.  Layno, 6 Vet. App at 470.  However, as lay 
persons, they are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

Given the absence of in-service evidence of hearing loss or 
tinnitus and the absence of complaints for many years, the 
Board attaches greater probative weight to the clinical 
findings and opinions of skilled, unbiased professionals than 
to the veteran's and his wife's lay statements regarding 
events from more than 40 years ago.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).   

Therefore, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of evidence is against the veteran's claims, the Board is 
unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in October 2005 and February 2006 that 
fully addressed all four notice elements and was sent prior 
to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March and August 
2006 letters, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish a 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Board notes that the service 
medical records were destroyed in the 1973 fire at the NPRC.  
In such circumstances, the Board has a heightened duty to 
consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision.  Russo v. Brown, 9 Vet. App. 46, 51 
(1996) (holding that case law does not establish a heightened 
benefit of the doubt).  

The Board notes that the RO undertook multiple searches for 
additional records.  To the extent they were successful, the 
records were associated with the claims file.  Moreover, the 
RO obtained VA and private treatment records, and the veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  

In addition, the veteran was afforded a VA medical 
examination in October 2005 and the claim was the subject of 
a review and medical opinion by a specialist in May 2006.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


